DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claim 1, it appears that if the analysis indicates that the loudness of the microphone signal is too low, the microphone signal would be amplified; if the loudness is too high, the microphone signal would be attenuated (e.g., Fig. 4). The limitation “dynamically adjusting the sound loudness corresponding to the audio signal” does not reflect that the microphone signal is being dynamically adjusted based on the analysis result. If applicant intends to state that the microphone signal is adjusted, not about the gain value (the claimed sound loudness) being adjusted, perhaps to add phrase–to obtain an adjusted audio signal— after “policy” for this step and change “an adjusted audio signal” in the next step to –said adjusted audio signal--.
	Claims 10 and 11 include the similar limitation as in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method with multiple steps. However, it is not clear whether “performing corresponding output processing for an adjusted audio signal” is procedurally or structurally linked to one or more previous defined steps. It is unclear whether “an adjusted audio signal” is a brand new signal from some other device, or it is the audio signal from the microphone and has been adjusted based on the “sound loudness analysis result”.
Regarding claim 1, “the audio signal” recited on line 11 lacks clear antecedent basis. It is unclear whether this is the audio signal acquired by the microphone as recited on lines 2-3 and 5, or “an adjusted audio signal” recited on line 9.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites a non-transitory computer readable storage medium storing a program controlling an audio signal adjustment method. While the computer program can control how the microphone signal is being processed at one end of a preset call event (e.g., a caller named John using a mobile phone), the computer program, as one skilled in the art would have expected, cannot control how a person at the other end of the preset call event (e.g., a person named Mary receiving a call from John) plays the received audio signal. That is, the computer program is stored at John’s mobile phone. The computer program can only control audio signal processing at John’s mobile phone, not how Mary’s mobile phone plays the received audio signal. The specification as originally filed fails to provide sufficient support for the newly amended invention recited in claim 10.
Claim 11 recites a terminal comprising a computer program controlling an audio signal adjustment method. While the computer program can control how the microphone signal is being processed at one end of a preset call event (e.g., a caller named John using a mobile phone), the computer program, as one skilled in the art would have expected, cannot control how a person at the other end of the preset call event (e.g., a person named Mary receiving a call from John) plays the received audio signal. That is, the computer program is stored at John’s mobile phone. The computer program can only control audio signal processing at John’s mobile phone, not how Mary’s mobile phone plays the received audio signal. The specification as originally filed fails to provide sufficient support for the newly amended invention recited in claim 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fairey (US 20130024190 A1).
Regarding claim 1, Fairey discloses (Fig. 12) a method for audio adjustment, comprising:
when it is detected that a preset event is triggered (1112, 1114; [0104], [0018], [0019]), controlling a microphone to acquire an audio signal, wherein the preset event comprises at least one of a preset call event or a preset recording event;
analyzing a sound loudness corresponding to the audio signal acquired by the microphone to obtain a sound loudness analysis result ([0018], [0100], [0105]-[0108]);
dynamically adjusting the sound loudness corresponding to the audio signal according to the sound loudness analysis result and a preset adjustment policy (e.g., [0105]-[0108], threshold, steps 1126-1130 and 1120); and
performing corresponding output processing for an adjusted audio signal according to a type of the triggered preset event (e.g., providing captured and processed microphone speech signal to a far end user when in call mode, [0101]).
Fairey fails to explicitly state that during the output processing or after the output processing, playing the audio signal without adjusting a volume of the audio signal. First of all, whether to adjust volume of a played audio signal is most likely depending on the person who hears the played audio signal. If the person has a hearing loss, he/she 

Regarding claim 3, Fairey shows analyzing the sound loudness corresponding to the audio signal comprises: analyzing amplitude information of the audio signal to obtain a sound loudness analysis result (e.g., “checks the signal level for the desired frequency bands to determine whether they are at a sufficient level” in [0106]).
Regarding claim 4, Fairey shows that analyzing the amplitude information of the audio signal to obtain the sound loudness analysis result comprises: extracting amplitude information corresponding to persons' sound in the audio signal (e.g., signal at the desired frequency bands in [0106]); and analyzing the amplitude information corresponding to person's sound to obtain the sound loudness analysis result (e.g., checks the signal levels in [0106]).
Regarding claim 5, Fairey shows that the dynamically adjusting the sound loudness corresponding to the audio signal according to the analysis result and the preset adjustment policy comprises at least one of: when the sound loudness analysis result includes that a current sound loudness is less than a first preset loudness threshold value, performing raising adjustment for the current sound loudness; or when the sound loudness analysis result includes that a current sound loudness is larger than 
Regarding claim 6, Fairey fails to explicitly show adjusting the current amplitude value into a corresponding first target amplitude, and adjusting the current amplitude value into a corresponding second target amplitude. Fairey teaches that the current level is compared with the corresponding threshold. If the current level is higher than the corresponding threshold, the current level is reduced ([0106], [0108]). Fairey also teaches compression being applied to limit the high level ([0109]). One skilled in the art would have expected that the act of increasing the current level would result the signal to reach a desired level, not to an unlimited higher level, in order to prevent clipping and distortion. The reasonable level would be raising the current level to the level of the threshold. Using the same logic, when reducing the current level, one skilled in the art would have expected that the acting of reducing the current level would result the signal to reach a desired level, not to a muting level, in order to provide the adjusted microphone signal with proper level for the other party to hear the voice or for recording. If the current microphone level is reduced below an acceptable range, the other party might not be able to hear what the user is saying. Thus, it would have been obvious to one of ordinary skill in the art to modify Fairey by raising the detected low current level to a threshold or by reducing the detected high current level to another threshold in order to ensure that the adjusted microphone signal is within the desired range.
Regarding claim 7, the claimed “first preset correspondence relationship” and “second preset correspondence relationship” read on the customized parameter settings to define the corresponding target amplitudes ([0113]).

Regarding claim 9, Fairey fails to show acquiring at least one of attribute information of a contact of an opposite call end or scene mode information of an opposite call end. Fairey teaches customizing a plurality of settings with individual parameters ([0112]), including a setting for a preset call event. The user could provide the customized parameters when he/she places a call to a particular party, such as a particular party worked in an environment with a loud background noise. For this particular party, the user might want to increase the microphone gain to a high desired level (not higher to a level that might cause clipping), so his/her voice would sound more powerful to the other party. The claimed attribute information reads on any information that would help the user to recognize whether the other party is in a particular environment, such as the other party’s name or phone number. Thus, it would have been obvious to one of ordinary skill in the art to modify Fairey by considering the other party receiving the call when customizing the settings with particular parameters in order to anticipate whether the other party would be able hear the user’s voice if the other party is in noisy environment.
Most of limitations in claim 10 correspond to those in claim 1 discussed before. Fairey shows the non-transitory computer readable storage medium ([0123]).
Most of limitations in claims 11-20 correspond to those in claims 1-9 discussed before. Fairey shows the memory, a processor, a computer program ([0123]) and a terminal (e.g., [0013], [0015], [0104]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/Primary Examiner, Art Unit 2654